CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2021 was filed after the mailing date of the Notice of Allowability on 5/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. The claims are still found allowable for the reasons set forth in the Notice of Allowance mailed on 5/7/2021, the contents of which are incorporated herein by reference.  
CN 1047811335, cited to on the IDS submitted on 5/22/2021 is additional relevant prior art. Because CN 1047811335 is in Chinese, citations are made to the US equivalent, Tranninger (US 2016/0304709).
Tranninger fails to teach an example of an HECO2 having both an XCS below 39.0 mol% and an IV of XCS of above 3.5 dl/g. The sole example of Tranninger for HECO2 has an IV of XCS of 3.1 dl/g.  It is noted that none of the HECOs taught by Tranninger contain both an XCS below 39.0 mol% and an IV of XCS of above 3.5 dl/g. Therefore, an anticipation rejection would be improper. Tranninger further fails to teach the amount of XCS in mol%. For Tranninger to fall in the scope of the instant claims, one of ordinary skill in the art would have to select (1) the correct IV of the HECO2, (2) 
CN 104884525 is relevant prior art. It would be improper to present a rejection over CN ‘525 because to determine the mol% of the heterophasic copolymer HECO2 (EE050AE of Borealis AG), the monomeric components of the heterophasic copolymer must be known. Heterophasic copolymers may contain additional comonomers besides ethylene and propylene. While 34 wt% of the XCS is C2 (ethylene) there is no teaching that the other 66 wt% of the XCS is propylene only or if other monomers are present and if other monomers are present, how much of which monomers are present. The instant specification utilizes EE041AE or Queo8230 from Borealis, which are different compounds than the EE050AE of Borealis AG used in the CN ‘525 document. There is no indication that the same amounts of the same types of comonomers are present in the HECO2 of CN ‘525 as required by the instant claims. Thus, a position that the mol% of xylene soluble fraction is present is not proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766